                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF VIRGINIA
                               ROANOKE DIVISION

JAMAL KEMO SAUNDERS,                          )
    Plaintiff,                                )       Civil Action No. 7:18cv00012
                                              )
v.                                            )       MEMORANDUM OPINION
                                              )
J. KISER, et al.,                             )       By: Norman K. Moon
      Defendants.                             )       United States District Judge

       Plaintiff Jamal Kemo Saunders, a Virginia inmate proceeding pro se, filed this civil rights

action pursuant to 42 U.S.C. § 1983. On April 23, 2019, defendants filed a motion for summary

judgment. See Docket No. 52. Thereafter, the court issued a notice pursuant to Roseboro v.

Garrison, 528 F.2d 309, 310 (4th Cir. 2005), on April 24, 2019. See Docket No. 54. The notice

gave Saunders twenty-one days to file a response to the motion and advised him that, if he did

not respond, the court would “assume that Plaintiff has lost interest in the case, and/or that

Plaintiff agrees with what the Defendant[s] state[] in their responsive pleading(s).” Id. The

notice further advised Saunders that, if he wished to continue with the case, it was “necessary

that Plaintiff respond in an appropriate fashion,” and that if he failed to file some response within

the time allotted, the court “may dismiss the case for failure to prosecute.” Id. Saunders did not

respond.     Therefore, I will dismiss Saunder’s complaint without prejudice for failure to

prosecute.

       ENTER: This ____
                    2nd day of August, 2019.
